Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “accessing a data restore plan repository to determine one or more data restore action plans based on the plurality of parameters” in combination with “implementing the one or more data restore action plans for the data storage platform”, as outlined in independent claims 1 and 16.
Prior art was not found that explicitly teaches or fairly suggests “a data restore plan repository configured to store a plurality of data restore action plans” in combination with “a disaster recovery preparation engine configured to dynamically determine a data restore action plan based upon the plurality of parameters and to trigger backup of data stored in the data storage platform in accordance the data restore action plan” and “a data recovery module configured to initiate the data restore action plan for the data storage platform using the restore package in response to occurrence of the disaster event”, as outlined in independent claim 10.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113